Exhibit 10.3

Execution Version

EMPLOYEE MATTERS AGREEMENT

by and between

COGINT, INC.

and

RED VIOLET, INC.

dated as of

February 27, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Interpretation; Construction

     3  

Section 1.03

 

Survival

     4  

Section 1.04

 

Termination

     4   ARTICLE II EMPLOYEE BENEFITS      4  

Section 2.01

 

Employment

     4  

Section 2.02

 

Retirement Plans

     5  

Section 2.05

 

Health and Welfare Benefits

     6  

Section 2.06

 

Workers’ Compensation

     7  

Section 2.07

 

Vacation and Sick Pay Liabilities

     8  

Section 2.08

 

Severance

     8  

Section 2.09

 

Preservation of Right To Amend or Terminate Plans

     8  

Section 2.10

 

No Right to Employment

     8  

Section 2.11

 

Cogint Equity Awards Compensation Plans and Awards

     8   ARTICLE III LABOR AND EMPLOYMENT MATTERS      9  

Section 3.01

 

WARN Obligations

     9  

Section 3.02

 

Payroll Taxes and Reporting

     9  

Section 3.03

 

Attorney-Client Privilege

     10   ARTICLE IV REMEDIES; GENERAL MATTERS      10  

Section 4.01

 

Reserved

     10  

Section 4.02

 

Non-Termination of Employment; No Third Party Beneficiaries

     10  

Section 4.03

 

Sharing of Information; Audit Rights with Respect to Information Provided

     10  

Section 4.04

 

Fiduciary Matters

     11  

Section 4.05

 

Consent of Third Parties

     11  

Section 4.06

 

Reimbursement

     11   ARTICLE V MISCELLANEOUS      11  

Section 5.01

 

Relationship of Parties

     11  

Section 5.02

 

Assignment

     11  

Section 5.03

 

Rights of Third Parties

     11  

Section 5.04

 

Captions; Counterparts

     11  

Section 5.05

 

Severability

     11  

Section 5.06

 

Notices

     12  



--------------------------------------------------------------------------------

Section 5.07

 

Further Assurances

     13  

Section 5.08

 

Amendment; Waiver

     13  

Section 5.09

 

Governing Law

     13  

Section 5.10

 

Consent to Jurisdiction: Waiver of Jury Trial

     13  

Section 5.11

 

Entire Agreement

     14  

Section 5.12

 

Expenses

     14  

SCHEDULES

2.01(a)(1) Certain SpinCo Employees

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT, dated as of February 27, 2018 (this
“Agreement”), is entered into by and between Cogint, Inc., a Delaware
corporation (“Cogint”) and Red Violet, Inc., a Delaware corporation (“SpinCo”).
Each of Cogint and SpinCo is referred to herein as a “Party” and collectively as
the “Parties”. Capitalized terms used in this Agreement and not otherwise
defined have the meanings ascribed to such terms in the Separation Agreement (as
defined below).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement (the
“Separation Agreement”) dated as of the date hereof, by and among Cogint and
SpinCo, Cogint and SpinCo have set out the terms on which, and the conditions
subject to which, they wish to implement the Internal Reorganization and the
Spin-Off; and

WHEREAS, in connection with the foregoing, the Parties have entered into this
Agreement to allocate, among Cogint and SpinCo, Assets, Liabilities and
responsibilities with respect to certain employee compensation, benefits, labor
and certain other employment matters pursuant to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Closing Plan Year” means the calendar year in which the Business Transfer Time
occurs.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax Law. Reference to a specific Code provision also includes any
temporary or final regulation in force under that provision.

“Cogint” has the meaning specified in the preamble of this Agreement.

“Cogint Common Stock” means the common stock, par value $0.0005, of Cogint.

“Cogint Equity Award” means a Cogint Option or Cogint RSU.

“Cogint Health and Welfare Benefit Plans” means the health and welfare plans
sponsored and maintained by Cogint or any of its subsidiaries or Affiliates,
including any flexible benefit plan.

“Cogint Option” means a compensatory stock option granted under a Cogint Stock
Plan or pursuant to any other agreement entered into outside of a Cogint Stock
Plan.

“Cogint Benefit Plan” means any of (i) the Cogint Health and Welfare Benefit
Plans, the Cogint Retirement Plan, and (ii) any other Plan that, as of the close
of business on the day before the Business Transfer Time, is sponsored or
maintained solely by Cogint or a Cogint Group member.

“Cogint Retirement Plan” means the Cogint, Inc. 401(k) Profit Sharing Plan and
Trust, as in effect immediately prior to the Business Transfer Time.



--------------------------------------------------------------------------------

“Cogint RSU” means any compensatory restricted stock unit granted under a Cogint
Stock Plan or pursuant to any other agreement entered into outside of a Cogint
Stock Plan.

“Cogint Stock Plans” means the IDI, Inc. 2015 Stock Incentive Plan, as amended,
and the SearchMedia Holdings Limited Amended and Restated 2008 Share Incentive
Plan.

“Employee” means with respect to any entity, an individual who is considered,
according to the payroll and other records of such entity, to be employed by
such entity, whether active or inactive, on disability leave, or on other leave
of absence.

“Employment Agreement” means any individual employment, offer, retention,
consulting, change in control, split dollar life insurance, sale bonus,
incentive bonus, severance, restrictive covenant or other employment related or
individual compensatory agreement between any current or former employee and
Cogint or any of its Affiliates (including SpinCo), in each case that is not
exclusively related to the Fluent Business.

“Employment Claim” means any actual, threatened or potential lawsuit,
arbitration, ERISA claim, or federal, state, or local judicial or administrative
proceeding of whatever kind involving a demand by or on behalf of or relating to
an employee, former employee, job applicant, intern or volunteer, independent
contractor, leased employee, or anyone claiming to be an employee or joint
employee, or by or relating to a collective bargaining agent of employees, or by
or relating to any federal, state, or local government agency alleging liability
against an entity as an employer or against an employee pension, welfare or
other benefit plan, or an administrator, trustee or fiduciary thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specified provision of ERISA also includes any temporary or final
regulations in force under that provision.

“Former SpinCo Employee” means former Employees of Cogint or its Affiliates
(including members of the SpinCo Group) whose last employment with Cogint or its
Affiliates before the Business Transfer Time was with a SpinCo Entity or was not
primarily related to the Fluent Business.

“IRS” means the United States Internal Revenue Service or any successor thereto.

“Party” and “Parties” have the meaning set forth in the preamble of this
Agreement.

“Plan” means any plan, policy, arrangement, contract or agreement providing
compensation or benefits for any group of Employees or individual Employee, or
the dependents or beneficiaries of any such Employee(s), whether formal or
informal or written or unwritten, and including, without limitation, any means,
whether or not legally required, pursuant to which any benefit is provided by an
employer to any Employee or the beneficiaries of any such Employee. The term
“Plan” as used in this Agreement does not include any contract, agreement or
understanding relating to settlement of actual or potential Employment Claims.
Notwithstanding the foregoing, no Employment Agreement will constitute a Plan
for purposes hereof.

“Plan Payee” means an individual who is entitled to payment of Plan benefits in
his or her capacity as a beneficiary with respect to the benefits of a deceased
participant in the Plan or an alternate payee under a qualified domestic
relations order within the meaning of Section 414(p)(1)(A) of the Code and
Section 206(d)(3)(B)(i) of ERISA with respect to the benefits of a participant
in the Plan.

“Separation Agreement” has the meaning specified in the recitals of this
Agreement.

“SpinCo” has the meaning specified in the preamble of this Agreement.

“SpinCo Benefit Plans” means any Plan that is sponsored or maintained by SpinCo
or a SpinCo Entity.

 

2



--------------------------------------------------------------------------------

“SpinCo Common Stock” has the meaning specified in the Separation Agreement.

“Workers’ Compensation Event” means the event, injury, illness or condition
giving rise to a workers’ compensation claim.

TERMS DEFINED IN THIS AGREEMENT

 

Agreement    Preamble COBRA    2.04(d) 2015 Plan Cogint Options    2.10(b)
Cogint FSAS    2.04(c) Continuing Cogint Employee    2.01(a) SpinCo Employee   
2.01(a) SpinCo FSAs    2.04(c) SpinCo Health and Welfare Benefit Plans   
2.04(b) SpinCo LTD Employees    2.01(a) SpinCo Retirement Plan    2.02(b) WARN
   3.01

Section 1.02 Interpretation; Construction. Unless the context of this Agreement
otherwise requires:

(a) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Annex,” “Exhibit,” and “Schedule” refer to
the specified Article, Section, Annex, Exhibit or Schedule of this Agreement and
references to “paragraphs” or “clauses” shall be to separate paragraphs or
clauses of the section or subsection in which the reference occurs; (F) the word
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” and (G) the word “or” shall be disjunctive but not
exclusive;

(b) references to Contracts (including this Agreement) and other documents or
Laws shall be deemed to include references to such Contract or Law as amended,
restated, supplemented or modified from time to time in accordance with its
terms and the terms hereof, as applicable, and in effect at any given time (and,
in the case of any Law, to any successor provisions);

(c) references to any federal, state, local, or foreign statute or Law shall
include all regulations promulgated thereunder; and

(d) references to any Person include references to such Person’s successors and
permitted assigns, and in the case of any Governmental Authority, to any Person
succeeding to its functions and capacities.

(e) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(f) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

(g) The word “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

 

3



--------------------------------------------------------------------------------

(h) The term “writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form.

(i) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP unless the context otherwise requires.

(j) All monetary figures shall be in United States dollars unless otherwise
specified.

Section 1.03 Survival. If the Spin-Off is consummated, the obligations set forth
in this Agreement shall remain in full force and effect and shall survive the
Business Transfer Time.

Section 1.04 Termination. This Agreement shall terminate automatically without
any further action of the Parties upon a termination of the Separation
Agreement, and no Party will have any further obligations to the other Parties.

ARTICLE II

EMPLOYEES AND EMPLOYEE BENEFITS

Section 2.01 Employment.

(a) Transfer of Employees to SpinCo and Cogint. At or prior to the Business
Transfer Time, Cogint and SpinCo shall take all steps necessary and appropriate
so that the employment of all of the following Employees is transferred to or
continued with the SpinCo Entities: (i) each Employee (other than any Employees
who are on long-term disability leave as of the Business Transfer Time (such
Employees, “SpinCo LTD Employees”)) whose employment duties immediately prior to
the Business Transfer Time relate primarily to the IDI Business and (ii) each
Employee listed on Schedule 2.01(a)(1) attached hereto (clauses (i) and
(ii) collectively, the “SpinCo Employees,” and each such Employee, a “SpinCo
Employee”). At or prior to the Business Transfer Time, Cogint and SpinCo shall
take all steps necessary and appropriate so that the employment of all of the
following Employees is transferred to or continued with the Cogint Entities:
each Employee whose employment duties immediately prior to the Business Transfer
Time relate primarily to the Fluent Business (collectively, the “Continuing
Cogint Employees” and each such Employee a “Continuing Cogint Employee”). The
Parties shall cooperate to effect transfers of employment contemplated by this
Section 2.01 in a manner that does not result in severance or termination
payments or benefits becoming due to any affected Employee.

(b) Continued Employment. Between the date hereof and the Business Transfer
Time, the Parties shall not, and shall cause their Affiliates not to, terminate
the employment of any Employees other than in the ordinary course of business
and shall not transfer the employment of such Employees prior to the Business
Transfer Time except as provided in Section 2.01(a).

(c) Allocation of Responsibilities as Employer; Assumption of Employment-Related
Liabilities. At the Business Transfer Time SpinCo or the applicable member of
the SpinCo Group shall retain or assume, as the case may be, responsibility as
employer of the SpinCo Employees. In addition, at the Business Transfer Time,
SpinCo shall retain or assume all Liabilities related to the employment or
retention of SpinCo Employees and Former SpinCo Employees, except as
specifically provided herein, including Liabilities for any Employment Claim
with respect to a SpinCo Employee or Former SpinCo Employee.

(d) Employment Agreements. At or prior to the Business Transfer Time, the
Parties shall cause SpinCo to assume, perform and be solely and exclusively
responsible for all Employment Agreements and all obligations and Liabilities
with respect thereto, to be effective as of the Business Transfer Time. On and
after the Business Transfer Time, Cogint and its Affiliates (other than SpinCo
Entities) shall have no obligations or liabilities with respect to such
Employment Agreements. From and after the Business Transfer Time, SpinCo shall
retain or

 

4



--------------------------------------------------------------------------------

assume all Liabilities under and perform all obligations under all SpinCo
Benefit Plans and all Employment Agreements. To the extent an Employment
Agreement is not transferred in accordance with this Section 2.01(d), SpinCo
shall fully indemnify Cogint and any applicable Cogint Group member with respect
to all Liabilities incurred in connection with such Employment Agreement
(including any termination thereof).

(e) Service Credit. From and after the Spin-Off, SpinCo shall give each SpinCo
Employee full credit for determining the amount of paid time off, vacation or
sick leave, and the level of employer contributions under any defined
contribution retirement plan, and for purposes of eligibility to participate and
vesting (but not benefit accruals (if applicable)) under any employee benefit
plans, arrangements, collective agreements and employment-related entitlements
(including under any applicable pension, defined contribution (for example,
401(k)), deferred compensation, savings, medical, dental, life insurance,
disability, vacation, long-service leave or other leave entitlements,
post-retirement health and life insurance, termination indemnity, severance or
separation pay plans) provided, sponsored, maintained or contributed to by
SpinCo or any of its Affiliates under which such SpinCo Employee is eligible to
participate after the Business Transfer Time for such SpinCo Employee’s service
with Cogint, SpinCo or their respective Subsidiaries prior to the Business
Transfer Time, to the same extent recognized by any of Cogint, SpinCo and their
respective Subsidiaries immediately prior to the Business Transfer Time, except
to the extent such credit would result in the duplication of benefits for the
same period of service.

(f) Independent Contractors. With respect to any independent contractor
agreements that with independent contractors that relate primarily to the Fluent
Business and that are not with Cogint or a Cogint Group member, the Parties
shall use reasonable best efforts to assign the applicable Contract and related
Liabilities to a member of the Cogint Group in the applicable jurisdiction (or
such other Cogint Group member as is designated by Cogint). With respect to any
independent contractor agreements with independent contractors that relate
primarily to the IDI Business and that are not with SpinCo or a SpinCo Group
member, the Parties shall use reasonable best efforts to assign the applicable
Contract and related Liabilities to a member of the SpinCo Group in the
applicable jurisdiction.

(g) SpinCo LTD Employees. Cogint shall, or shall cause a Cogint Group member to,
employ or retain the employment of each SpinCo LTD Employee until such SpinCo
LTD Employee returns to active work or ceases to have a right to reemployment.
SpinCo shall, or cause a SpinCo Group member to, offer (upon substantially
comparable terms and conditions of employment) employment to each SpinCo LTD
Employee when such SpinCo LTD Employee returns to work within the latest of
(i) the time period prescribed under applicable Law, (ii) the applicable leave
policy governing such employee at the time the disability commenced and
(iii) six (6) months, and shall hire each SpinCo LTD Employee who accepts such
offer of employment. SpinCo or a SpinCo Group member, as the case may be, shall
indemnify each Cogint Group member against any Liability with respect to a
failure by SpinCo or a SpinCo Group member to (i) offer to hire such SpinCo LTD
Employee or (ii) hire such SpinCo LTD Employee who accepts an offer of
employment by SpinCo or a SpinCo Group member and arrives to work in accordance
with this Section 2.01(g). Periodically following the Business Transfer Time,
Cogint shall calculate the out of pocket cost of the compensation, benefits and
other employment-related costs actually incurred by Cogint Group members in
employing such SpinCo LTD Employees following the Business Transfer Time
(including out of pocket costs associated with terminating the employment of any
such SpinCo LTD Employee) and shall provide SpinCo with notice and reasonable
documentation of such amount. Promptly following SpinCo’s receipt of such
notice, SpinCo shall reimburse such amount to Cogint.

Section 2.02 Retirement Plans.

(a) Cogint Retirement Plan. Effective on the Business Transfer Time, SpinCo
Employees shall cease to be eligible to: (i) have elective deferrals contributed
on their behalf to the Cogint Retirement Plan with respect to pay paid after the
Business Transfer Time, (ii) be credited with future employer contributions (for
example, matching contributions) in the Cogint Retirement Plan, or (iii) make
contributions (for example, rollovers or loan repayments) to the Cogint
Retirement Plan and shall cease to be active participants in such Plan.
Effective on the

 

5



--------------------------------------------------------------------------------

Business Transfer Time, each SpinCo Group member shall cease to be a
participating employer in the Cogint Retirement Plan.

(b) SpinCo Retirement Plan. Prior to the Business Transfer Time, SpinCo shall
take all action necessary and appropriate to establish or maintain for the
benefit of SpinCo Employees (i) a defined contribution plan qualified under
Section 401(a) of the Code that includes a cash or deferred arrangement
qualified under Section 401(k) of the Code that is a participant-directed
individual account plan that complies with Section 404(c) of ERISA, and (ii) a
related trust or trusts exempt under Section 501(a) of the Code, each to be
effective no later than the Business Transfer Time (such plan and trust(s), the
“SpinCo Retirement Plan”).

(c) 401(k) Transfer of Assets and Liabilities. SpinCo shall cause each SpinCo
Employee who is covered under the Cogint Retirement Plan immediately prior the
Business Transfer Time to be covered under the SpinCo Retirement Plan
immediately following the Business Transfer Time. Cogint shall cause to be
transferred from the Cogint Retirement Plan to the SpinCo Retirement Plan the
full cash value of the SpinCo Employees’ account balances under the Cogint
Retirement Plan, including any outstanding participant loans, and SpinCo shall
cause the SpinCo Retirement Plan to accept such transfer. The transfer of assets
and the related liabilities shall take place as soon as practicable following
the Business Transfer Time; provided, however, that in no event shall the
transfer take place until SpinCo has provided Cogint with a favorable
determination letter from the IRS with respect to the qualification of the
SpinCo Retirement Plan under Section 401(a) of the Code (or other evidence of
qualification acceptable to Cogint). Cogint and the Cogint Retirement Plan shall
be relieved of the liability for the SpinCo Employees’ accounts under the Cogint
Retirement Plan following the transfer of assets and liabilities described in
this paragraph.

Section 2.03 [Reserved].

Section 2.04 Health and Welfare Benefits.

(a) Cogint Health and Welfare Benefit Plans. Effective as of the Business
Transfer Time, SpinCo Employees will cease to participate in the Cogint Health
and Welfare Benefit Plans and each member of the SpinCo Group shall cease to be
a participating employer in the Cogint Health and Welfare Plans. The Cogint
Health and Welfare Benefit Plans shall continue to be responsible for the
payments of any claims for benefits with respect to SpinCo Employees that occur
prior to the Business Transfer Time to the extent such claims are covered under
applicable insurance.

(b) Establishment of SpinCo Health and Welfare Benefit Plans. Prior to the
Business Transfer Time, SpinCo shall or shall cause one of its Affiliates to
take, or cause to be taken, or have taken, all action necessary and appropriate
to establish or designate and administer a group welfare benefits plan for the
benefit of all SpinCo Employees effective as of the Business Transfer Time (the
“SpinCo Health and Welfare Benefit Plans”) and to provide benefits thereunder
for all eligible SpinCo Employees who choose to enroll in such Plans that are
substantially comparable to those provided under the Cogint Health and Welfare
Benefit Plans as of the date hereof. SpinCo will cause such SpinCo Health and
Welfare Benefit Plans to cover those SpinCo Employees and their dependents who
immediately prior to the Business Transfer Time were participating in, or
entitled to present or future benefits under, the corresponding Cogint Health
and Welfare Benefit Plans. Except as otherwise provided in Section 2.04(a),
SpinCo will be responsible for all Liabilities associated with claims incurred
prior to the Business Transfer Time by SpinCo Employees and Former SpinCo
Employees and their dependents under the Cogint Health and Welfare Benefit
Plans, which are paid on or after the Business Transfer Time, regardless of when
such claims are incurred, filed and/or paid, and shall promptly reimburse Cogint
for any such amounts following receipt from Cogint of adequate documentation.

(c) Prior to the Business Transfer Time, SpinCo shall establish or designate a
dependent care spending account and a medical care spending account (the “SpinCo
FSAs”). The Parties shall take all steps reasonably necessary or appropriate so
that the account balances (positive or negative) under the dependent care
spending

 

6



--------------------------------------------------------------------------------

account and a medical care spending account plans sponsored by Cogint (the
“Cogint FSAs”) of each SpinCo Employee who has elected to participate therein in
the year in which the Business Transfer Time occurs shall be transferred on, or
as soon as practicable after, the Business Transfer Time from the Cogint FSAs to
the corresponding SpinCo FSAs. The SpinCo FSAs shall assume responsibility as of
the Business Transfer Time for all outstanding dependent care and medical care
claims under the Cogint FSAs of each SpinCo Employee for the year in which the
Business Transfer Time occurs and shall assume the rights of and agree to
perform the obligations of the analogous Cogint FSA from and after the day
following the date of the Business Transfer Time. The Parties shall cooperate to
provide that the contribution elections of each such SpinCo Employee as in
effect immediately before the Business Transfer Time remain in effect under the
SpinCo FSAs following the Business Transfer Time. As soon as practicable after
the Business Transfer Time, Cogint shall transfer to SpinCo an amount equal to
the total contributions made to the Cogint FSAs by SpinCo Employees in respect
of the plan year in which the Business Transfer Time occurs, reduced by an
amount equal to the total claims already paid in respect of such plan year. From
and after the Business Transfer Time, Cogint shall (subject to applicable Law)
provide SpinCo with such information such entity may reasonably request to
enable it to verify any claims information pertaining to a Cogint FSA.

(d) Continuation Coverage. As of the Business Transfer Time, SpinCo and the
SpinCo Health and Welfare Benefit Plans shall assume or retain and shall be
solely responsible for providing and meeting the continuation coverage
requirements imposed by Section 4980B of the Code and Sections 601 through 608
of ERISA (“COBRA”) or similar state law for all SpinCo Employees and all Former
SpinCo Employees, as well as their “qualified beneficiaries” (as defined under
COBRA), regardless of whether such Liabilities arose before, on or after the
Business Transfer Time.

(e) 6055/6056 Reporting. SpinCo shall be solely responsible for ensuring that
SpinCo complies with the reporting obligations under Section 6056 of the Code
(Reporting of Offers of Coverage) with respect to SpinCo Employees for the
Spin-Off Plan Year (including while SpinCo was owned by Cogint) and periods
after the Business Transfer Time, for which SpinCo has a reporting obligation,
provided that Cogint shall be responsible for complying with all reporting
obligations with respect to the year prior to the Spin-Off Plan Year. In this
regard, SpinCo shall be responsible for distributing IRS Form 1095-C to
applicable individuals and filing IRS Forms 1094-C and 1095-C with the IRS, all
according to the applicable rules and regulations governing such forms. SpinCo
shall also be solely responsible for ensuring that SpinCo complies with the
reporting obligations under Section 6055 of the Code (Reporting of Enrollment in
Minimum Essential Coverage) with respect to all SpinCo Employees who are
enrolled in a self-insured medical plan under the Cogint Health and Welfare
Benefit Plans. SpinCo may meet this obligation either through IRS Forms 1094-C
and 1095-C or IRS Forms 1094-B and 1095-B, all in accordance with applicable
rules and regulations. The reporting obligations under Section 6055 of the Code
for SpinCo Employees who are enrolled in a fully insured medical plan under the
Cogint Health and Welfare Benefit Plans shall be met by the applicable insurance
carrier or HMO. Cogint shall work with SpinCo to provide all necessary,
pre-Business Transfer Time information for SpinCo to meet its reporting
obligation, which information shall be complete, accurate and timely provided to
SpinCo.

(f) Credit for Benefits. SpinCo shall (i) waive for each SpinCo Employee and his
or her dependents, any waiting period provision, payment requirement to avoid a
waiting period, pre-existing condition limitation, actively-at-work requirement
and any other restriction that would prevent immediate or full participation
under the SpinCo Health and Welfare Benefit Plans to the extent such waiting
period, pre-existing condition limitation, actively-at-work requirement or other
restriction was satisfied by or would not have been applicable to such SpinCo
Employee or dependent under the terms of the welfare plans of SpinCo and its
Affiliates (including Cogint) immediately prior to the Spin-Off, and (ii) give
full credit under the SpinCo Health and Welfare Benefit Plans applicable to each
SpinCo Employee and his or her dependents for all co-payments and deductibles
satisfied prior to the Spin-Off in the Spin-Off Plan Year, and for any lifetime
maximums, as if there had been a single continuous employer.

Section 2.05 Workers’ Compensation. Cogint will be solely responsible for all
United States (including its territories) workers’ compensation claims for all
Employees and former Employees of Cogint or its Affiliates

 

7



--------------------------------------------------------------------------------

other than the SpinCo Employees, regardless of when the Workers’ Compensation
Events to which such claims relate occur except to the extent claims of SpinCo
Employees related to events occurring prior to the Business Transfer Time are
covered under an applicable Cogint’s workers’ compensation insurance policy.
Effective as of the Business Transfer Time, SpinCo and its Affiliates will be
solely responsible for all United States (including its territories) workers’
compensation claims of SpinCo Employees and Former SpinCo Employees with respect
to Workers’ Compensation Events, regardless of when such Workers’ Compensation
Events to which such claims relate occur except to the extent claims related to
events occurring prior to the Business Transfer Time are covered under an
applicable Cogint’s workers’ compensation insurance policy. If a Workers’
Compensation Event occurs over a period both preceding and following the date of
the Business Transfer Time, the claim shall be, to the extent not covered by
insurance, the joint responsibility of Cogint and SpinCo (allocated as
appropriate between Cogint and SpinCo based upon the relative periods of time
that the Workers’ Compensation Event transpired preceding and following the
Business Transfer Time). The Parties shall cooperate with respect to any
notification to appropriate governmental agencies of the disposition and the
issuance of new, or the transfer of existing, workers’ compensation insurance
policies and contracts governing the handling of claims.

Section 2.06 Vacation and Sick Pay Liabilities. On and after the Business
Transfer Time, SpinCo shall provide the SpinCo Employees with the same vested
and unvested balances of vacation and sick leave as credited to the SpinCo
Employees on Cogint’s or its Affiliate’s payroll system immediately prior to the
Business Transfer Time. On and after the Business Transfer Time, SpinCo shall
continue to accrue vacation and sick leave in respect of each SpinCo Employee
according to Cogint’s accrual schedule as in effect immediately prior to the
Business Transfer Time.

Section 2.07 Severance. Effective as of the Spin-Off, SpinCo shall assume all
severance obligations under any Cogint Benefit Plan with respect to any Former
SpinCo Employee.

Section 2.08 Preservation of Right To Amend or Terminate Plans. Except as
otherwise expressly provided in this Agreement or the Separation Agreement, no
provisions of this Agreement, shall be construed as a limitation on the right of
Cogint or SpinCo or any Affiliate thereof to amend any Plan or terminate its
participation therein which Cogint or SpinCo or any Affiliate thereof would
otherwise have under the terms of such Plan or otherwise, and no provision of
this Agreement shall be construed to create a right in any Employee or former
Employee, or dependent or beneficiary of such Employee or former Employee, or
any Plan Payee under a Plan which such person would not otherwise have under the
terms of the Plan itself.

Section 2.09 No Right to Employment. Notwithstanding anything to the contrary
set forth in this Agreement, no provisions of this Agreement shall be deemed to
guarantee employment (or any terms or benefits of employment) for any period of
time for, or preclude the ability of a Party or any of its Affiliates to
terminate, any employee or individual service provider or any benefit plan for
any reason.

Section 2.10 Cogint Equity Awards Compensation Plans and Awards.

(a) Cogint RSUs. Prior to the Record Date, each outstanding Cogint RSU held by a
SpinCo Employee or an independent contractor of SpinCo or its subsidiaries
shall, to the extent unvested, vest in full and the holder of each such Cogint
RSU shall receive, prior to the Record Date, a share of Cogint Common Stock with
respect to each such Cogint RSU.

(b) Cogint Options. All Cogint Options held by a SpinCo Employee or an
independent contractor of SpinCo or its subsidiaries shall fully vest and may be
exercised for a period of at least ten days prior to the Record Date. Upon the
Record Date, all outstanding Cogint Options held by a SpinCo Employee or an
independent contractor of SpinCo or its subsidiaries that were not exercised
prior to the Record Date shall immediately terminate in accordance with the
terms of such Cogint Option.

(c) Notice. Cogint and SpinCo shall take any and all reasonable actions as shall
be necessary and appropriate to further the provisions of this Section 2.10,
including, to the extent practicable, providing written

 

8



--------------------------------------------------------------------------------

notice or similar communication to each holder of a Cogint Equity Award
informing such holder of the actions contemplated by this Section 2.10 with
respect to such award. Without limiting the foregoing, (i) holders of Cogint
Options held by a SpinCo Employee or an independent contractor of SpinCo or its
subsidiaries shall receive reasonable prior notice of (A) the exercise period
prior to the Record Date, (ii) all holders of Cogint Options shall receive
reasonable prior notice of the fact that Cogint Options shall not be equitably
adjusted in respect of the Spin-Off and (iii) Cogint shall deliver shares of
Cogint Common Stock to the holder of each Cogint RSU which prior to the Record
Date had been vested but with respect to which the delivery of Cogint Common
Stock had previously been deferred (and shall take all necessary or appropriate
actions to effect such delivery).

(d) Tax Reporting and Withholding. Cogint will be responsible for all income,
payroll, or other tax reporting related to income from a Cogint Equity Award of
any current or former employee, director or other service provider of Cogint.
Further, Cogint shall be responsible for remitting applicable tax withholdings
to each applicable taxing authority. Cogint and SpinCo acknowledge and agree
that the parties will cooperate with each other and with third-party providers
to effect withholding and remittance of taxes, as well as required tax
reporting, in a timely, efficient, and appropriate manner.

(e) Miscellaneous. Cogint and SpinCo shall take any and all actions reasonably
necessary to effectuate the transactions contemplated by this Section 2.10.
Without limiting the generality of the foregoing, as soon as practicable after
the Spin-Off, to the extent necessary, SpinCo shall prepare and file with the
SEC a registration statement registering the number of shares of SpinCo Common
Stock necessary to fulfill SpinCo’s obligations under this Section 2.10 (and
keep such registration statement effective until such obligations are
fulfilled).

Section 2.11 Cash Incentives. At the Business Transfer Time, the participation
by each SpinCo Employee in any cash annual bonus, commission, sign-on,
retention, stay bonus, transaction bonus or similar plan or agreement of Cogint
or a Cogint Group member shall end, and SpinCo shall assume all Liabilities with
respect to such cash incentives provided to SpinCo Employees.

ARTICLE III

LABOR AND EMPLOYMENT MATTERS

Notwithstanding any other provision of this Agreement or any other agreement
between SpinCo and Cogint to the contrary, the Parties understand and agree as
follows:

Section 3.01 WARN Obligations. Before and after the Business Transfer Time, each
Party shall comply in all material respects with the Worker Adjustment and
Retraining Notification Act and similar state and local laws (“WARN”). As of the
Business Transfer Time, SpinCo and its Affiliates shall be responsible for all
obligations and liabilities under WARN relating to the SpinCo Employees arising
from mass layoffs or plant closings (each as defined under WARN) occurring on or
after the Business Transfer Time, and Cogint shall be responsible for all
obligations and liabilities under WARN arising from mass layoff or plant
closings (each as defined under WARN) occurring prior to the Business Transfer
Time.

Section 3.02 Last Payroll; Payroll Taxes and Reporting.

(a) On the applicable Cogint Group member’s first ordinary payroll date
occurring on or after the Business Transfer Time, Cogint shall cause to be paid
to all SpinCo Employees all unpaid wages and other compensation due and payable
through the Business Transfer Time.

(b) Cogint and SpinCo (i) shall, to the extent practicable, treat SpinCo (or an
SpinCo Group member designated by SpinCo) as a “successor employer” and Cogint
(or the appropriate Cogint Group member) as a “predecessor,” within the meaning
of Sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to SpinCo
Employees for purposes of taxes imposed under the United States Federal
Unemployment Tax Act or the United States Federal Insurance Contributions Act,
and (ii) hereby agree to use commercially reasonable efforts to

 

9



--------------------------------------------------------------------------------

implement the alternate procedure described in Section 5 of Revenue Procedure
2004-53. Without limiting in any manner the obligations and Liabilities of the
Parties under the Tax Matters Agreement, including all withholding obligations
otherwise set forth therein, SpinCo and each SpinCo Group member shall bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned after the Business
Transfer Time.

Section 3.03 Attorney-Client Privilege. The provisions herein requiring the
Parties to cooperate shall not be deemed to be a waiver of the attorney-client
privilege for the Parties nor shall it require the Parties to waive their
attorney-client privilege. In the event of any conflict between the applicable
terms of the Separation Agreement and the terms of this Agreement with respect
to matters relating to attorney-client privilege, the work product doctrine and
all other evidentiary privileges and nondisclosure doctrines, the applicable
terms of the Separation Agreement, as applicable (including Section 6.8 of the
Separation Agreement), shall prevail.

ARTICLE IV

REMEDIES; GENERAL MATTERS

Section 4.01 Reserved.

Section 4.02 Enforcement. The Parties agree that irreparable damage would occur,
and that the Parties would not have any adequate remedy at Law, in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
of this Agreement, without proof of actual damages or otherwise, in addition to
any other remedy to which any party hereto is entitled at Law or in equity. Each
party hereto agrees to waive any requirement for the securing or posting of any
bond in connection with such remedy. The Parties further agree not to assert
that a remedy of specific enforcement is unenforceable, invalid, contrary to Law
or inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy.

Section 4.03 Non-Termination of Employment; No Third Party Beneficiaries. No
provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee of Cogint,
SpinCo, or a SpinCo Group member under any Cogint Benefit Plan or SpinCo Benefit
Plan or otherwise. Except as expressly provided in this Agreement, nothing in
this Agreement shall preclude a Party (or that Party’s Affiliates), at any time
after the Business Transfer Time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Plan, any benefit under any Plan or any trust, insurance policy or funding
vehicle related to any Plan.

Section 4.04 Sharing of Information; Audit Rights with Respect to Information
Provided.

(a) Subject to applicable Law, Cogint and SpinCo shall share, and shall cause
each member of its respective Group to reasonably cooperate with the other Party
hereto to (i) share, with each other and their respective agents and vendors all
participant information reasonably necessary for the efficient and accurate
administration of each of the Cogint Benefit Plans and the SpinCo Benefit Plans,
(ii) facilitate the transactions and activities contemplated by this Agreement
and (iii) resolve any and all employment-related claims regarding Employees.

(b) Each of Cogint and SpinCo, and their duly authorized representatives, shall
have the right to conduct reasonable audits with respect to all information
provided to it by the other Party. The Parties shall cooperate to determine the
procedures and guidelines for conducting audits under this Section 4.04, which
shall require reasonable advance notice by the auditing Party. The auditing
Party shall have the right to make copies of any records at its expense, subject
to applicable Law.

 

10



--------------------------------------------------------------------------------

Section 4.05 Fiduciary Matters. Each of Cogint and SpinCo acknowledge that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other Party for any Liabilities caused by the failure to satisfy any such
responsibility.

Section 4.06 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or Governmental
Authority) and such consent is withheld, Cogint and SpinCo shall use
commercially reasonable efforts to implement the applicable provisions of this
Agreement to the full extent practicable. If any provision of this Agreement
cannot be implemented due to the failure of such third party to consent, Cogint
and SpinCo shall negotiate in good faith to implement the provision in a
mutually satisfactory manner. The phrase “commercially reasonable efforts” as
used herein shall not be construed to require the incurrence of any non-routine
or unreasonable expense or liability or the waiver of any right.

Section 4.07 Reimbursement. From time to time after the Business Transfer Time,
the Parties shall promptly reimburse one another, upon reasonable request of the
Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are made, pursuant to this Agreement, the
responsibility of the other Party or any of its Affiliates.

ARTICLE V

MISCELLANEOUS

Section 5.01 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

Section 5.02 Assignment. No party hereto shall assign this Agreement or any part
hereof without the prior written consent of the other Parties. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.

Section 5.03 Rights of Third Parties. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties, any right or remedies under or by reason of this
Agreement.

Section 5.04 Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by electronic
or .pdf transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of any
signature page by facsimile, electronic or pdf. transmission shall be binding to
the same extent as an original signature page.

Section 5.05 Severability. If any provision of this Agreement or the application
of any provision to any Person or circumstance, is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. The Parties further agree that if any
provision contained herein is, to any extent, held invalid or unenforceable in
any respect under the Laws governing this Agreement, they shall take any actions
necessary to render the remaining provisions of this Agreement valid and

 

11



--------------------------------------------------------------------------------

enforceable to the fullest extent permitted by Law and, to the extent necessary,
shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties.

Section 5.06 Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile (solely if receipt is
confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Cogint, after the Business Transfer Time:

 

2650 North Military Trail, Suite 300 Boca Raton, FL 33431 Attn:   Chief
Executive Officer Email:                                                    
Fax:   (561) 571-2712

with a copy (which will not constitute notice) to:

 

Akerman LLP Three Brickell City Centre 98 Southeast Seventh Street, Suite 1100
Miami, FL 33131 Attn:   Teddy D. Klinghoffer   Mary V. Carroll Fax:   (954)
463-2224 Email:   Teddy.Klinghoffer@akerman.com   Mary.Carroll@akerman.com

If to SpinCo, prior to or after the Business Transfer Time (and to Cogint prior
to the Business Transfer Time):

 

2650 North Military Trail, Suite 300 Boca Raton, FL 33431 Attn: Chief Executive
Officer Fax:   (561) 571-2712 Email:   derek@cogint.com

with a copy (which shall not constitute notice) to:

 

Akerman LLP Three Brickell City Centre 98 Southeast Seventh Street, Suite 1100
Miami, FL 33131 Attn:   Teddy D. Klinghoffer   Mary V. Carroll Fax:   (954)
463-2224   Email: teddy.klinghoffer@ackerman.com   mary.carroll@ackerman.com

or to such other address addresses as the Parties hereto may from time to time
designate in writing.

 

12



--------------------------------------------------------------------------------

Section 5.07 Further Assurances. Each party hereto agrees that it will execute
and deliver or cause its respective Affiliates to execute and deliver such
further instruments, and take (or cause their respective Affiliates to take)
such other action, as may be reasonably necessary to carry out the purposes and
intents of this Agreement.

Section 5.08 Amendment; Waiver. This Agreement may be amended or modified in
whole or in part, only by a duly authorized agreement in writing executed by the
Parties in the same manner as this Agreement and which makes reference to this
Agreement. Any party hereto may waive any of the terms or conditions of this
Agreement in writing executed in the same manner (but not necessarily by the
same Persons) as this Agreement. No waiver by any of the Parties of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the party hereto sought to be charged with such waiver. No waiver by
any of the Parties of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

Section 5.09 Governing Law. This Agreement and all Legal Proceedings (whether in
contract or tort) that may be based upon, arise out of or relate hereto or
thereto or the negotiation, execution or performance hereof (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by and construed in accordance
with the Law of the State of Delaware, without regard to the choice of law or
conflicts of law principles thereof. The Parties expressly waive any right they
may have, now or in the future, to demand or seek the application of a governing
Law other than the Law of the State of Delaware.

Section 5.10 Consent to Jurisdiction: Waiver of Jury Trial.

(a) Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, any
state or federal court of the United States of America sitting in Delaware, and
any appellate court from any appeal thereof, in any Legal Proceeding arising out
of or relating to this Agreement, the documents referred to in this Agreement,
or any of the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such Legal
Proceeding except in such courts, (ii) agrees that any claim in respect of any
such Legal Proceeding may be heard and determined in the Court of Chancery of
the State of Delaware or, to the extent permitted by Law, in such state or
federal court, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such Legal Proceeding in the Court of Chancery of the
State of Delaware or such state or federal court and (iv) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such Legal Proceeding in the Court of Chancery of the State of Delaware or
such state or federal court. Each of the Parties agrees that a final judgment in
any such Legal Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each Party irrevocably consents to service of process in the manner provided for
notices in Section 5.06. Nothing in this Agreement shall affect the right of any
party to this Agreement to serve process in any other manner permitted by Law.

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF

 

13



--------------------------------------------------------------------------------

ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY LITIGATION, SEEK TO ENFORCE SUCH WAIVERS,
(ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(iii) EACH PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.10(b).

Section 5.11 Entire Agreement. This Agreement, the other Ancillary Agreements
and the Separation Agreement constitute the entire agreement among the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Subsidiaries relating to
the transactions contemplated hereby. No representations, warranties, covenants,
understandings, agreements, oral or otherwise, relating to the transactions
contemplated by this Agreement exist between the Parties, except as expressly
set forth in this Agreement, the other Ancillary Agreements and the Separation
Agreement.

Section 5.12 Expenses. Each Party hereto shall bear its own expenses incurred in
connection with this Agreement and the transactions herein contemplated whether
or not such transactions shall be consummated, including all fees of its legal
counsel, financial advisers and accountants.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

COGINT, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer RED VIOLET, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer

 

15



--------------------------------------------------------------------------------

Schedule 2.01(a)(1)

SpinCo Employees

 

Derek Dubner    Chief Executive Officer Daniel MacLachlan    Chief Financial
Officer James Reilly    President

 

16